Exhibit 10

License Agreement

This License Agreement (the “Agreement”) is made effective this 11th day of
April, 2013 (the “Effective Date”), by and between Wireless Ronin Technologies
Inc., a Minnesota corporation with its principal office at Baker Technology
Plaza, Suite 475, 5929 Baker Road, Minnetonka, MN 55345 (“WRT”) and Delphi
Display Systems, Inc., a Delaware corporation (“Delphi”) with its principal
office located at 3160 Pullman St, Costa Mesa, CA 92626. Each of WRT and Delphi
may hereafter be referred to as a “Party” or collectively as the “Parties.”

Recitals

Delphi is a leading supplier of hardware and software technologies to quick
service restaurant brands. WRT is a leading marketing technologies company that
develops, markets and licenses software under the RoninCast® trademark and sells
hardware and services;

Delphi is experienced and engaged in the business of marketing and selling the
kinds of products and services developed, licensed and sold by WRT;

The Parties wish to specify terms and conditions of a perpetual license to
Delphi of the WRT RoninCast® 4.0 HTML5-based software product as revised from
time to time for Delphi’s exclusive use in the global quick service restaurant
industry, pump top video industry and other markets as mutually agreed upon by
WRT and Delphi (Those “Target Markets” are more specifically defined below in
Section 1.2). WRT and Delphi enter this Agreement allowing Delphi to
commercially sublicense the Software (as defined below);

This Agreement also specifies terms and conditions pursuant to which WRT will
provide network operations center hosting, maintenance and technical support
services to Delphi customers; and

In consideration of the respective covenants of WRT and Delphi as set forth in
this Agreement and other good and valuable consideration, the receipt,
sufficiency and nature of which WRT and Delphi each acknowledge, WRT and Delphi
agree as follows:

Definitions.

The defined terms used in this Agreement shall have the meanings designated
below or as set forth elsewhere herein:

“Software” shall mean WRT RoninCast® 4.0 HTML5-based software product as revised
from time to time.

“Documentation” shall mean that software design, architecture, training,
implementation, support and other relevant technical information relating to the
Software. Documentation shall not include source code.

“WRT Services” shall mean hosting, software maintenance and technical support
services provided by WRT to support End Users through WRT’s network operations
center (“NOC”).

 

1



--------------------------------------------------------------------------------

“End Users” shall mean all customers of Delphi to which Delphi has sublicensed
the Software.

“WRT Trademarks” shall mean all trademarks and service marks owned and used by
WRT. WRT Trademarks are not limited to all trademarks and service marks that WRT
has registered with applicable governmental authorities.

“WRT Copyrights” shall mean all works produced and owned by WRT that are subject
to copyright pursuant to applicable law.

Index to Exhibits.

The following exhibits to this Agreement form essential portions of this
Agreement and are specifically incorporated by reference:

Exhibit A: Delphi Pricing; Minimum Quantities.

Exhibit B: Example Network Operations Center Service Level Agreement.

Exhibit C: End User License Agreement (“EULA”)

Exhibit D: WRT Trademarks and Copyrights

1. Grant of License

1.1 License. Subject to the other terms and conditions of this Agreement, upon
execution of this Agreement and receipt of payment pursuant to Section 2.1, WRT
grants to Delphi, an exclusive, worldwide, perpetual license to use and
sublicense WRT’s Software directly to End Users for any and all applications in
the Target Markets. Subject to the other terms and conditions of this Agreement
and upon execution of this Agreement, WRT will supply Delphi with one
(1) electronic copy of all Documentation and object, not source, code (the
source code to be escrowed on typical terms for the benefit of Delphi in the
event of a default pursuant to Article 3). Subject to the other provisions of
this Agreement, WRT confirms that exclusive right to use the Software for
applications in the Target Markets for the term specified in Section 1.4 below
belongs to Delphi and to Delphi’s sublicensees, and during such term, WRT shall
not be permitted to use the Software or any portion or derivatives thereof for
applications in the Target Markets or any other markets exclusive to Delphi as
mutually agreed by the parties. The license to the Software granted to Delphi
includes updates to the Software as part of the fees paid for hosting and
support as outlined in Sec. 2.3 as WRT may make such updates from time to time;
if and when available.

1.2 Ownership. WRT shall retain ownership of the Software, subject to the
exclusive grant of a license to Delphi in the Target Markets in accordance with
the other terms and conditions of this Agreement.

a. “Target Markets” shall consist of (i) QSR’s (as defined below), (ii) Pump
Toppers (also as defined below) and (iii) other mutually agreed markets as the
parties may later determine.

 

2



--------------------------------------------------------------------------------

(i) “QSR’s” shall be defined as those quick service restaurants or food service
providers that have a Substantial Number of Drive Through locations.

(A) “Substantial Number” shall mean not less than twenty locations of all
locations of such quick service restaurants.

(B) “Drive Through” shall mean a QSR with

(I) a separate motor vehicle lane or lanes stopping at one or more windows along
that outdoor motor vehicle lane or lanes with a point of sale terminal or
terminals to order and pick up food prepared on premises, or

(II) a traditional drive in location at which customers place orders for food
from their motor vehicles using fixed location devices on site while such
customers’ motor vehicles are parked in covered spots closely adjacent to the
restaurant and such parking place was built originally and exclusively for
receipt of food. Except for the forgoing, for clarity, Drive Throughs do not
include those restaurants that deliver food to a parking lot space by an
employee walking out of a door to deliver food to a waiting motor vehicle but
which restaurants do not have a separate motor vehicle lane with an order
window.

b. “Pump Toppers” shall consist of display devices located on gasoline and/or
diesel fuel dispensing devices used for automobile and truck refueling.

c. Other Markets.

(i) Delphi’s Other Markets. Delphi may request WRT’s consent to other uses of
the Software not interfering with WRT’s use or planned use or marketing of the
Software for applications outside the Target Markets. Delphi may request an
additional license to market and sublicense the Software directly to End Users
outside the Target Markets subject to the written approval by WRT.

(ii) WRT Rights within Target Markets. If a company within the Target Markets
initiates contact with WRT for the purpose of receiving Software and related
services from WRT, and such company, after WRT’s referral to Delphi and without
compulsion from WRT to forego doing business with Delphi, declines, in writing,
to proceed with Delphi for good cause shown, Delphi shall permit WRT to license
the Software and to sell services to such company notwithstanding the other
provisions of this Agreement.

(iii) Delphi’s Rights Limited to Target Markets. Except as otherwise explicitly
agreed in writing by WRT, Delphi shall only sublicense the Software directly to
End Users within the Target Markets and Delphi’s rights to use or sublicense the
Software shall be limited exclusively to the Target Markets and Delphi shall
not, nor shall it permit any of its sublicensees, to use or sublicense the
Software outside the Target Markets. Delphi may request an additional license
for deployment outside the Target Markets, and subject to payment of
commercially reasonable, mutually agreed compensation, such consent shall not be
unreasonably withheld.

 

3



--------------------------------------------------------------------------------

(iv) Exclusive Relationship. Within the Target Markets, Delphi shall not form
any contract or other arrangement with any third party to market, license,
sublicense or sell software that competes with the Software. Delphi may use
other third party software in its own manufactured systems if so directed by a
Delphi customer or prospective customer so long as such third party software is
not licensed, sublicensed or resold by Delphi.

1.3 Rights to the Software within the Target Markets; Delphi Development of
Competitive Software Product. Within the Target Markets, Delphi may use, enjoy
and obtain economic benefit from the Software, including entering into
sublicense arrangements directly to End Users on any terms Delphi deems
reasonable. Pursuant to the terms and conditions of Section 1.5 below describing
“Derivative Works,” WRT acknowledges that Delphi may develop its own software to
facilitate interface with the Software for application in Delphi’s own business
or in the businesses of Delphi’s sublicensees. During the term of this
Agreement, Delphi shall not form an agreement with a third party to develop or
resell software to compete with the Software in any market. Should Delphi elect
to develop software that would compete with the Software for a specific customer
or market application (“the Competing Software”), prior to Delphi developing
such software, Delphi will grant WRT a right of first refusal to develop the
Competing Software at a cost equal or less than Delphi’s reasonable, documented
costs to develop the Competing Software.

1.4 Exclusivity Period; WRT Retention of Rights Not Otherwise Granted. Except as
otherwise specifically agreed in the Agreement, WRT also agrees that for a
period of five (5) years following the Effective Date (the “Exclusivity
Period”), WRT shall not market, sell, or otherwise promote, either directly or
indirectly, any product with substantially similar functionality to the Software
to the Target Markets. WRT will retain all rights to use, market, license,
sublicense and sell the Software except as may otherwise be explicitly granted
to Delphi pursuant to the Agreement. The License herein shall continue following
the Exclusivity Period on the terms herein, but exclusivity of the license to
the Software in the Target Markets shall terminate upon the earlier of the
termination of the license itself or upon the expiration of the Exclusivity
Period. (See Article 5 regarding term and termination of this Agreement.)

1.5 WRT Technical Guidance for Derivative Works. Under terms of a separate
statement of work, WRT will provide Delphi with technical guidance regarding the
Software in connection with Delphi’s creation of any Delphi Derivative Works.
“Derivative Works” shall be software owned by Delphi and will not incorporate
any substantial portions of the Software but rather will be written to
facilitate interface between Delphi software or third party software used by
Delphi and the Software. Such statement of work will provide that WRT shall be
compensated for services it may provide to develop the Derivative Works at a
rate that is commercially reasonable and mutually agreeable by both parties and
set forth in the statement of work. The WRT Services Fee, the per Node monthly
hosting and maintenance fee is specified on Exhibit A, and is entirely separate
from the technical guidance provided to Delphi regarding Derivative Works.

 

4



--------------------------------------------------------------------------------

1.6 Nodes, Media Players and Minimum Performance Standards. For clarification
purposes, a “Node” is defined as a single Media Player or end point where
digital media content is delivered. A “Media Player” is a device with at least
one CPU that is capable of playing content using RoninCast® software used for
display output. A single screen or multiple screens driven by a single Media
Player would constitute a single Node. Accordingly, Delphi agrees to achieve an
install base of licensed Nodes of the Software according to the schedule
attached hereto as Exhibit A. Delphi agrees that notwithstanding the fact that
Delphi may have less than the number of Nodes described on Exhibit A at any
particular time, Delphi has committed to paying WRT not less than the Annual
Minimum Hosting Fees as shown on Exhibit A not later than 30 days following the
end of each year during the term of the Agreement.

2. Fees

2.1 One-Time License Fee and Node License Fee. Delphi will pay WRT a one-time
fee (“One-Time License Fee”) specified in Exhibit A for a perpetual license as
described in Section 1.1 above granted hereunder payable upon execution of this
Agreement in immediately available funds paid within two business days of such
full execution. Delphi shall also pay WRT the license fee (“Node License Fee”)
per Node running the Software within 30 days following sublicense of such
Software for each Node installed as shown in Exhibit A. Upon receipt of the
One-Time License Fee, WRT shall make the Software and Documentation available to
Delphi by electronic means mutually agreed by the parties.

2.2 Payment Terms. Invoices that WRT presents to Delphi for payment for amounts
Delphi owes WRT pursuant to this Agreement will be stated and payable in U.S.
dollars and are net thirty (30) days for invoices provided by regular mail or
other written format. Any balance not paid within the terms specified above and
ten days following demand by WRT for payment of undisputed and late payment
amount (which demand shall only be required to be made once and late charges
shall apply without demand as to subsequent payment defaults on undisputed
amounts) will be subject to a charge of 1% per month, or the highest legal rate
applicable to such balance, whichever is less. Delphi will bring any disputed
amounts to WRT’s attention in writing not more than ten days following receipt
of an invoice from WRT, in which case no additional finance charges shall be
accrued pending resolution of the dispute. If Delphi does not bring such a
dispute to WRT’s attention within that ten day period, WRT may treat that amount
as due and payable according to the terms originally stated for that disputed
amount.

2.3 Fees for Support and WRT Services. Delphi shall pay WRT for WRT Services
including hosting and support of Delphi’s proprietary software and database
applications (“WRT Services Fee”) during the term of the Agreement at a rate
specified on Exhibit A per month per licensed Node. Support services included in
WRT Services to be provided by WRT as follows:

 

  a) Level 2 & 3 support during Delphi’s normal business hours of 8am to 5pm
Pacific Time, Monday Through Friday.

 

  b) Level 1, 2 & 3 support all other hours, on a 24/7/365 basis.

 

5



--------------------------------------------------------------------------------

  (i) “Level 1” support is that technical support that WRT or Delphi provides
with telephone and internet/email assistance to End Users through their
respective NOC’s.

 

  (ii) “Level 2” support is technical support that WRT cannot provide solely to
End Users in reliance upon NOC personnel and must resort to WRT’s technical
services group (“TSG”) which has expertise regarding hardware and operating
systems that exceeds that of WRT NOC personnel.

 

  (iii) “Level 3” support is that technical support which WRT cannot provide to
End Users in reliance upon NOC and TSG personnel. Upon NOC and/or TSG personnel
determining that they cannot resolve the issue and that the issue to be resolved
derives from the Software, NOC and/or TSG will refer that issue to WRT’s
development personnel most familiar with the particular aspects of the Software
believed to cause the issue so that development personnel can resolve that
issue.

 

  c) WRT will perform its responsibilities to provide WRT Services substantially
according to the terms and conditions in the example service level agreement
(SLA) shown in Exhibit B. The example SLA in Exhibit B will be used as a basis
for modification to develop similar such service level agreements on a
customer-specific basis as mutually agreed by the Parties. WRT represents that
it can provide at a minimum, the level of services as defined in Exhibit B;
provided, however, that additional or enhanced services that WRT may provide
will be subject to commercially reasonable compensation to WRT for such services
and the mutual agreement of the Parties.

2.4 Content. Delphi shall also contract, at its sole discretion,
content-creative services from WRT during the term of the Agreement at a rate to
be negotiated and with the prices and terms for such preferred support to be
detailed in a subsequent written agreement or agreements.

3. Escrow Agreement

3.1 Escrow Agent. At closing, WRT and Delphi shall appoint an escrow agent under
a customary agreed form of escrow agreement to hold one copy of all the
constituent elements of the Software including but not limited to text, data,
source and object code, user and Documentation (“Escrow Contents”) for all
Software licensed to Delphi in connection with the Agreement. WRT shall update
the Escrow Contents to the latest version upon initial appointment of the escrow
agent and on a quarterly basis thereafter to the extent that the Software has
been updated or modified.

 

6



--------------------------------------------------------------------------------

3.2 Release Events. The occurrence of any of the following events (“Release
Events”) shall provide to Delphi the right to request the escrow agent to
release and deliver the Escrow Contents to Delphi and there shall be delivery of
the Escrow Contents, including source code for the Software, to Delphi as
further described pursuant to Section 6.7 below:

 

  a. WRT ceases to carry on business;

 

  b. WRT becomes bankrupt, insolvent or the subject of receivership; or

 

  c. WRT or any successor thereto improperly terminates or materially fails to
support the license or otherwise commits a material breach of the Agreement and
(i) where such default is capable of cure and does not impede the use of the
technology, fails to cure such breach within 30 days following receipt of
written notice of such breach from Delphi; or (ii) in the case of an incurable
default or a default in a circumstance where Delphi’s use of the Software and
related technology is interrupted without resolution for not less than three
consecutive business days following Delphi’s written notice to WRT, immediately
upon default.

4. Delphi Responsibilities.

4.1 Marketing. Delphi shall use its reasonable best efforts to market, promote,
and sublicense the Software within the Target Markets. Delphi shall be subject
to minimum requirements, all as may be set forth in Exhibit A.

4.2 Distribution Channels. Delphi shall be entitled to market and sublicense
Software directly to End Users within the Target Markets.

4.3 Reports. Within thirty (30) days after the end of each calendar quarter
during the term of this Agreement for months in which Delphi has marketed and
sublicensed Software, Delphi shall provide WRT with reports of such sublicensure
of Software in such quarter by Delphi and the number of Nodes in operation
pursuant to this Agreement.

4.6 Import and Export Requirements. Delphi shall comply with all applicable
import and export requirements with respect to the Software and, at its own
expense, pay all import and export licenses and permits, custom charges and duty
fees, if any, and shall take all other actions, if any, required to accomplish
the export and import of the Software licensed by Delphi. Delphi acknowledges
that any obligation of WRT to provide Software under this Agreement shall be
subject in all respects to all United States laws and regulations governing the
license and delivery of technology and products abroad by persons subject to the
jurisdiction of the United States. Delphi shall not export, directly or
indirectly, any Software or related information without first obtaining all
required licenses and approvals from the appropriate government agencies.

4.7 End User Licensing. Delphi shall sublicense each End User to use Software
solely for such End User’s internal business purposes within the Target Markets.
Each such sublicense shall be granted in an End User license agreement which
includes certain restrictions upon the End User’s rights to use Software, and
which also expressly provides that (i) WRT may terminate such End User license
agreement upon written notice of failure by such End User to comply with the
terms of such End User license agreement, or (ii) within five (5) days after
termination of such End User license agreement, such End User shall destroy the
licensed Software, or return such Software to WRT at such End User’s expense,
and (iii) WRT shall be a third party beneficiary of the End User license
agreement, and the provisions of such End User license agreement shall be
enforceable by WRT and/or Delphi. Such End User license agreement shall be fully
executed and in the possession of Delphi prior to distribution of the Software
to the End User. See the End User License Agreement (“EULA”) attached hereto as
Exhibit C.

 

7



--------------------------------------------------------------------------------

4.8 Audit Rights. Delphi shall maintain complete records of sublicensure of
Software by Delphi, including without limitation copies of the reports described
in the section above captioned “Reports,” for at least three years after the
sublicensure of such Software. WRT shall, at any time during the period when
Delphi is obliged to maintain such books and records, be entitled to audit such
books and records upon thirty (30) days written notice in order to confirm the
accuracy of the reports; provided, that no more than one such audit may be
conducted in any six-month period. Any such audit shall be performed at WRT’s
expense during normal business hours; provided, that the cost of such audit
shall be paid by Delphi if such audit reveals an underpayment by Delphi of more
than five percent (5%) of the amounts payable by Delphi to WRT in any six-month
period. At Delphi’s written request, the auditor shall sign a confidentiality
agreement reasonably acceptable to Delphi to protect any of Delphi’s
confidential information from use or disclosure for purposes other than to audit
Delphi’s records and collect amounts due to WRT by Delphi.

4.09 Feedback from Delphi. Delphi shall provide WRT with prompt written
notification of any comments or complaints about Software and WRT Services
communicated to Delphi by End Users, and of any problems with Software or its
use of which Delphi becomes aware. Such written notification shall be the
property of WRT, and shall be considered to be part of WRT’s Confidential
Information.

4.10 Referrals to WRT. Delphi agrees to refer all prospective customers to WRT
outside the Target Markets or any prospective customers within the Target
Markets when Delphi cannot aggressively pursue sublicensure of the Software to
those prospective customers for any reason and WRT shall be free to pursue a
business relationship with such referred prospective customers without
restriction. Similarly, as to any customers or prospects for display systems or
other products manufactured and sold by Delphi, regardless of whether such
prospects might employ the Software, and that are within the Target Markets who
come to the attention of WRT, WRT shall immediately refer such customers or
prospects to Delphi, and only during periods after the Exclusivity Period and
after such customer or prospect makes an election not to proceed with Delphi,
may WRT refer the customer or prospect elsewhere.

5. Term and Termination.

5.1 Term. The term of this Agreement shall commence on the Effective Date set
forth in the first paragraph and unless terminated earlier in accordance with
the provisions of this Agreement shall continue in force indefinitely until it
is terminated in accordance with the section entitled “Termination” below. By
expression, the term of this Agreement includes the Exclusivity Period during
which this License is exclusive to Delphi and following that period when it is
perpetual but not so exclusive.

 

8



--------------------------------------------------------------------------------

5.2 Termination.

(a) This Agreement may be terminated pursuant to the terms and conditions as
follows:

(i) Either party’s breach of the duty of confidentiality pursuant to this or any
other material agreement between the parties shall be grounds for the
non-breaching party to terminate this Agreement upon written notice to the
breaching party. (See Section 12.9 below.)

(ii) Except as provided in subsection (i) above, failure by either party to
comply with any terms or conditions under this Agreement or inaccuracy of any of
such party’s representations or warranties hereunder shall entitle the other
party to give the party in default notice requiring it to cure such default. If
the party in default has not cured such default within thirty (30) days after
the receipt of written notice of default, the notifying party shall be entitled,
in addition to any other rights it may have under this Agreement or otherwise
under law, to terminate this Agreement by giving notice to take effect
immediately.

(iii) At Delphi’s sole election in the event of the occurrence of any of the
Release Events.

(b) In the event of termination of this Agreement for any reason, the parties
shall have the following rights and obligations:

(i) All amounts then or thereafter due or payable under this Agreement shall be
immediately due;

(ii) Both parties’ duty of confidentiality shall survive such termination or
expiration;

(iii) All of Delphi’s rights and licenses with respect to the Software, WRT
Trademarks and WRT Copyrights shall terminate upon termination of this
Agreement. All copies of Software, Documentation and Confidential Information of
a Party in the other Party’s possession at the time of termination or expiration
of this Agreement shall be promptly destroyed or returned, as such Party chooses
in its sole discretion. (See Section 6.7 below regarding Delphi rights in
Software source code if a release condition occurs pursuant to the escrow
agreement.)

(c) Limitation of Liability. In the event of termination by either party in
accordance with any of the provisions of this Agreement, neither party shall be
liable to the other, because of such termination, for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with the business or goodwill of either party.
Termination shall not, however, relieve either party of any obligations incurred
prior to the termination, including, without limitation, the obligation of
Delphi to pay WRT for Products purchased or reproduced prior to such termination
or for WRT to fulfill its ongoing obligations to provide hosting and support
services as long as such services are paid for by Delphi or its customers.

 

9



--------------------------------------------------------------------------------

(d) Survival of Certain Terms. The provisions of Articles 2, 3, 7, 8, 9, 11 and
12 and Sections 4.8, 5.2(c.), 6.6 and 6.7 of this Agreement shall survive the
expiration or termination of this Agreement for any reason.

6. Intellectual Property Rights.

6.1 WRT Trademarks and WRT Copyrights. Subject to the other terms and conditions
of this Agreement, WRT hereby grants to Delphi, and Delphi hereby accepts from
WRT, a perpetual, non-exclusive, non-transferable, and royalty-free license to
use the WRT Trademarks and WRT Copyrights solely in connection with the
marketing, sublicensure and maintenance of the Software in the Target Markets
pursuant to the terms of this Agreement. (For a current list of WRT Trademarks
and WRT Copyrights, see Exhibit D. WRT may develop additional trademarks and
copyrights from time to time in WRT’s discretion.) All such WRT Trademarks and
WRT Copyrights shall be used by Delphi in accordance with WRT’s standards,
specifications, and instructions, but in no event beyond the term of this
Agreement. WRT may inspect and monitor the activities of Delphi to ensure that
such use of the WRT Trademarks and WRT Copyrights is in accordance with such
standards, specifications, and instructions. Delphi shall acquire no right,
title, or interest in WRT Trademarks and WRT Copyrights, other than the
foregoing limited license to use such WRT Trademarks and WRT Copyrights within
the Target Markets, and Delphi shall not use any WRT Trademarks and WRT
Copyrights as part of Delphi’s corporate or tradename or permit any third party
to do so without the prior written consent of WRT which consent will not be
unreasonably withheld or delayed. Exhibit D also shows trademarks and copyrights
owned by Delphi (the “Delphi Trademarks” and “Delphi Copyrights”). Subject to
the other terms and conditions of this Agreement, Delphi hereby grants to WRT,
and WRT hereby accepts from Delphi, a perpetual, non-exclusive,
non-transferable, and royalty-free license to use the Delphi Trademarks and
Delphi Copyrights solely in connection with discharging its responsibilities
pursuant to this Agreement and for promoting the WRT Services and sublicensure
of the Software through Delphi. All such Delphi Trademarks and Delphi Copyrights
shall be used by WRT in accordance with Delphi’s standards, specifications, and
instructions, but in no event beyond the term of this Agreement. Delphi may
inspect and monitor the activities of WRT to ensure that such use of the Delphi
Trademarks and Delphi Copyrights is in accordance with such standards,
specifications, and instructions. WRT shall acquire no right, title, or interest
in Delphi Trademarks and Delphi Copyrights, other than the foregoing limited
license to use such Delphi Trademarks and Delphi Copyrights within the Target
Markets, and WRT shall not use any Delphi Trademarks and Delphi Copyrights as
part of WRT’s corporate or tradename or permit any third party to do so without
the prior written consent of Delphi which consent will not be unreasonably
withheld or delayed.

6.2 Infringement. Delphi shall promptly notify WRT in writing of any
unauthorized use of the Software, WRT Trademarks or WRT Copyrights or similar
marks which may constitute an infringement of the Software, WRT Trademarks and
WRT Copyrights.

 

 

10



--------------------------------------------------------------------------------

6.3 Conflicting Usage. Delphi shall not adopt, use or register any words,
phrases, or symbols, which are identical to or confusingly similar to any WRT
Trademarks or WRT Copyrights. Upon termination or expiration of this Agreement,
Delphi shall cease and desist from all use of the WRT Trademarks and Copyrights.
Delphi may not, directly or through any person or entity, in any form or manner,
copy, distribute, reproduce, incorporate, use or allow access to the Software or
modify, prepare Secondary Works of, decompile, reverse engineer, disassemble or
otherwise attempt to derive source code or object code from the Software, except
as explicitly permitted under this Agreement or otherwise agreed in writing.
Delphi will take appropriate steps with End Users, as WRT may request, to inform
them of and assure their compliance with the End User Restrictions. “Secondary
Work” shall mean work that is based upon one or more preexisting works, such as
a revision, modification, translation, abridgment, condensation, expansion, or
any other form in which such preexisting works may be recast, transformed or
adapted and that if prepared without the authorization of WRT as the owner of
the preexisting work would constitute copyright infringement or other
infringement of WRT’s proprietary rights in such preexisting work. Similarly,
WRT shall not adopt, use or register any words, phrases, or symbols, which are
identical to or confusingly similar to any Delphi Trademarks or Delphi
Copyrights. Upon termination or expiration of this Agreement, WRT shall cease
and desist from all use of the Delphi Trademarks and Copyrights.

6.4 End User Restrictions. All End User licenses of the Product shall include
provisions that:

 

  a) the End User is granted only a personal, nontransferable, and nonexclusive
right to use the Software only for its internal business purposes;

 

  b) WRT or its licensors retain all of their intellectual property rights in
the Software, and no title to such intellectual property is transferred to the
End User;

 

  c) the End User agrees not to reverse assemble, decompile, or otherwise
attempt to derive source code from the Software;

 

  d) the End User agrees to comply with all export and re-export restrictions
and regulations of the Department of Commerce or other United States agency or
authority, and not to transfer, or authorize the transfer, of the Software to a
prohibited country or otherwise in violation of any such restrictions or
regulations;

 

  e) WRT is a direct and intended beneficiary of the End User license and may
enforce it directly against the End User;

 

  f) the End User receives a warranty on the Software from WRT which expressly
disclaims any implied warranties of merchantability or fitness for a particular
purpose; and

 

  g) WRT shall not be liable to the End User for any indirect, consequential,
incidental or special damages arising out of the use or license of the Software.

 

11



--------------------------------------------------------------------------------

6.5 Notices of WRT Rights. All documents and software containing Software must
include WRT’s patent, copyright and proprietary rights notice as provided by
WRT. Delphi will present and promote the sublicensure of the Software fairly.
Delphi may use WRT’s product names in Delphi’s advertising and promotional media
provided (i) that Delphi conspicuously indicates in all such media that such
names are trademarks of WRT and (ii) that Delphi submits all such media to WRT
for prior approval and satisfies the requirements set forth in this Article 6
entitled “Intellectual Property Rights” and all of this section’s subsections.
Upon termination of this Agreement for any reason, Delphi will immediately cease
all use of Software’s names and the WRT Trademarks and, at Delphi’s election,
destroy or deliver to WRT all materials in Delphi’s control or possession which
bear such names and trademarks, including any sales literature. Delphi will not
challenge any intellectual property rights claimed by WRT in such trademarks.

6.6 WRT Ownership. Except as otherwise specifically stated in this Agreement,
the parties agree that, as between WRT and Delphi, (i) all right, title and
interest in the WRT Trademarks, WRT Copyrights and Software, including, without
limitation, underlying source code and all patents, copyrights, trade secrets
and other intellectual property rights are the exclusive property of WRT;
(ii) Delphi has no ownership rights in the Software and any source code within
the Software; and (iii) Delphi shall not take any action with respect to the
Software, WRT Trademarks or WRT Copyrights inconsistent with the foregoing
acknowledgement.

6.7 Delphi Rights in Source Code. The source code underlying Software and any
portions or copies thereof shall at all times remain the property of WRT and
Delphi shall have no right, title or interest therein except for the licenses
expressly granted in this Agreement except in the event of a release condition
pursuant to any escrow agreement by and between WRT, Delphi and their mutually
agreed escrow agent. Under such circumstances, Delphi shall have a
non-exclusive, perpetual license to the Software, including the source code
within the Target Markets and subject to the other restrictions of this
Agreement. WRT shall retain its ownership interest but Delphi shall be free to
prepare Secondary Works based upon the Software and its source code. Except as
otherwise specifically provided in this paragraph in reference to a release
condition under any escrow agreement by and among WRT, Delphi and a third party
escrow agent, neither Delphi nor any End User of Delphi may reverse engineer,
decompile, modify, copy or disassemble the Software. Under no circumstances
shall this Agreement be considered or construed in any way as the sale of the
Software or underlying source code or a sale of any copy thereof, whether WRT or
Delphi makes such copy. Delphi agrees to take all actions reasonably requested
by WRT to protect the rights of WRT in the Software and agrees to assign to WRT
all rights to unauthorized modifications made to the Software by Delphi (“Delphi
Unauthorized Modifications”) for use outside the Target Markets only, and
provided Delphi shall have and continue to co-own any such Delphi Unauthorized
Modifications and the exclusive right to use those modifications within the
Target Markets. Following the Exclusivity Period, WRT may license the Delphi
Unauthorized Modifications subject to payment to Delphi of a pre-negotiated
royalty payment therefor.

7. Taxes; Responsibility for Payment. Each party shall pay its own income,
franchise, sales, use, personal property, ad valorem, value added, stamp or
other taxes, levies, customs duties or other fees, together with all penalties,
fines and interest thereon that in any way arise out of this Agreement, whether
on or measured by the price, the products, the services furnished, or their use,
however designated, levied or based.

 

12



--------------------------------------------------------------------------------

8. Representations.

8.1 WRT’s Representations. WRT represents to Delphi that WRT has full corporate
power to enter into this Agreement and to perform its obligations hereunder, and
that the person signing this Agreement on behalf of WRT has full authority to do
so. WRT further represents and warrants that this Agreement is legal, valid, and
binding upon WRT and is enforceable in accordance with its terms.

8.2 Delphi’s Representations. Delphi represents to WRT that Delphi has full
corporate power to enter into this Agreement and to perform its obligations
hereunder, and that the person signing this Agreement on behalf of Delphi has
full authority to do so. Delphi further represents and warrants that this
Agreement is legal, valid, and binding upon Delphi and is enforceable in
accordance with its terms.

9. Enforcement of Agreement.

9.1 Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota except with respect to the
rules relating to conflicts of laws.

9.2 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by binding arbitration at the
offices of Delphi’s counsel or of the American Arbitration Association (the
“AAA”) in the Denver Colorado area. The arbitration will be conducted in
accordance with the rules of the AAA then in effect. In the event of a conflict,
the provisions of this document will control. The arbitration will be conducted
before a single arbitrator, regardless of the size of the dispute, and the
arbitrator shall be a licensed attorney with not less than 15 years’ experience.
Any issue concerning the extent to which any dispute is subject to arbitration,
or concerning the applicability, interpretation, or enforceability of these
procedures, including any contention that all or part of these procedures are
invalid or unenforceable, shall be governed by the Federal Arbitration Act and
resolved by the arbitrator. Unless provided otherwise in the Agreement, the
arbitrators may not award damages inconsistent with the Agreement or punitive
damages or any other damages not measured by the prevailing party’s actual
damages, and the parties expressly waive their right to obtain such damages in
arbitration.

10. Warranties.

10.1 Warranty. WRT warrants to Delphi that Software shall operate as specified
in the Documentation provided with the Software. The warranty as to an End User
shall expire on the date twelve (12) months after the grant of such license to
an End User, and as to Delphi shall continue throughout the Term, as
appropriate. WRT shall, at its sole option, either repair or replace all
defective Software within thirty (30) business days following receipt of notice
of the fact that the Software does not comply with this warranty.

 

13



--------------------------------------------------------------------------------

10.2 Exclusions. WRT MAKES NO OTHER EXPRESS OR IMPLIED WARRANTY, STATUTORY OR
OTHERWISE, CONCERNING ITS PRODUCTS OR SERVICES INCLUDING WITHOUT LIMITATION, NO
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, WARRANTIES OF MERCHANTABILITY, OR
WARRANTIES AS TO QUALITY OR CORRESPONDENCE WITH DESCRIPTION OR SAMPLE. WRT DOES
NOT WARRANT ITS PRODUCTS AGAINST UNITED STATES PATENT INFRINGEMENT BY WAY OF THE
USE OF SUCH PRODUCTS IN COMBINATION WITH OTHER MATERIALS OR IN THE OPERATION OF
ANY PROCESS. THE EXCLUSIVE REMEDY FOR ANY AND ALL LOSSES RELATED TO THE PRODUCTS
OR SERVICES SOLD OR LICENSED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO,
ANY ALLEGATIONS OF BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE OR STRICT
LIABILITY SHALL BE LIMITED, AT THE INJURED PARTY’S OPTION, TO EITHER PAYMENT FOR
THE PRODUCT LOST OR DAMAGED OR THE REPLACEMENT OF THE PARTICULAR PRODUCT FOR
WHICH A CLAIM IS MADE AND PROVED IN ACCORDANCE WITH THIS AGREEMENT. WRT MAKES NO
WARRANTY WITH RESPECT TO CONDITIONS RESULTING FROM ANY ACTIONS OR EVENTS CAUSED
BY: (I) MODIFICATIONS, (II) MISUSE, (III) NEGLECT, (IV) ACCIDENT, (V) IMPROPER
INSTALLATION, (VI) IMPROPER REPAIRS, (VII) IMPROPER APPLICATION, OR (VIII) END
USER SITE CONDITIONS.

10.3 Limitations and Conditions. The warranties made by under Section 10.1 of
this Agreement are subject to the following limitations and conditions:

(a) The products must be used in a manner consistent with the provisions set
forth in the Documentation supplied with the products.

(b) The warranty period shall commence on the date of licensure.

11. Indemnity.

11.1 Indemnity. Each party agrees to defend, indemnify and hold the other party
harmless from and against any claims, demands, suits, judgments, liabilities,
costs and expenses (including reasonable attorney’s fees) which the other party
may incur (i) arising out of a breach of representation or warranty in this
Agreement by such party and (ii) which arises out of or relates to the
negligence or intentional misconduct of such party.

11.2 Notice. Each party shall immediately provide the other party with written
notice of any claims for which it desires to seek indemnity hereunder. Each
party shall fully cooperate with the other (indemnifying) party in the defense
of any such claims.

12. Miscellaneous.

12.1 Complete Agreement. This Agreement, including the attached Schedules,
Exhibits or ancillary agreements which are incorporated as an integral part of
this Agreement, constitute the entire Agreement of the parties with respect to
the subject matter hereof and supersedes all previous proposals, oral or
written, and all negotiations, conversations or discussions heretofore had
between the parties related to the subject matter of this Agreement.

12.2 Relationship of Parties. Nothing in this Agreement shall be construed to
make the parties to this Agreement, joint ventures or agents of each other; and
neither party shall so represent itself as, joint venturer or agent of the
other. Neither Delphi nor WRT shall have any authority to represent itself as
any type of agent of the other.

 

14



--------------------------------------------------------------------------------

12.3 Assignment/Transferability. Delphi may not sell, assign, or otherwise
transfer (by operation of law or otherwise) any of its rights or obligations
under this Agreement without the prior written permission of WRT, which
permission shall not be unreasonably withheld. Either party may assign its
rights and delegate its duties under this Agreement without the other party’s
consent to any third party that purchases all or substantially all of the assets
of such party or owns or controls, or comes to own or control, a majority of the
voting equity interests or other controlling interest of such party.

12.4 Notices. Any notice which either party is required or may desire to give
the other party under this Agreement shall be in writing, delivered and
confirmed by the sender to the address set forth below, if sent by couriers such
as FedEx or UPS, or by regular or certified mail addressed to the other party at
the address set forth below, unless subsequently changed by written notice to
the other party. Postage shall be prepaid, return receipt requested, and such
notice shall be deemed given as of the date received or returned by the U.S.
Postal Service for nondelivery.

 

To WRT:

   Wireless Ronin Technologies Inc.       Baker Technology Plaza, Suite 475   
   5929 Baker Road       Minnetonka, MN 55345       Telephone: (952) 564-3500   
   Attn: General Counsel   

To Delphi:

   Delphi Display Systems, Inc.       3160 Pullman Street       Costa Mesa, CA
92626       Telephone: (714) 825-3400       Attn: Ken Neeld, President & CEO   

12.5 Waiver. No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provision hereof, and no waiver shall be effective unless made in
writing.

12.6 Force Majeure. Upon written notice to the other party, a party affected by
an event of “Force Majeure” (as defined below) shall be suspended without any
liability on its part from the performance of its obligations under this
Agreement, except for the obligation to pay any amounts due and owing hereunder.
Such notice shall include a description of the nature of the event of Force
Majeure, and its cause and possible consequences. The party claiming Force
Majeure shall also promptly notify the other party of the termination of such
event. During the period that the performance by one of the parties of its
obligations under this Agreement has been suspended by reason of any event of
Force Majeure, the other party may likewise suspend the performance of all or
part of its obligations hereunder to the extent that such suspension is
commercially reasonable. “Force Majeure” shall mean acts of God, strikes,
lockouts or other industrial disturbances, war, riots, civil disturbances and
other similar acts.

 

15



--------------------------------------------------------------------------------

12.7 Amendment. This Agreement shall not be modified, amended, rescinded,
terminated or waived, in whole or part, except by written amendment signed by
both parties hereto.

12.8 Severability. In the event that any provision of this Agreement shall be
illegal or otherwise unenforceable, such provision shall be severed and the
entire Agreement will not fail on account thereof and the balance of this
Agreement will continue in full force and effect.

12.9 Confidentiality. WRT and Delphi shall maintain confidential and secret, and
shall not disclose to any other person, firm or corporation, “Confidential
Information” regarding the other which is received or disclosed pursuant to this
Agreement nor shall either party use any of the other party’s Confidential
Information for any purpose other than to perform their respective obligations
under this Agreement. Furthermore, neither party shall use Confidential
Information received from the other party for any purpose other than to fulfill
its obligations pursuant to this Agreement. Neither party may use the
Confidential Information provided by the other party for any purpose that will
encourage or enable competition with the party disclosing the Confidential
Information, including competition by each party with the other. The term
“Confidential Information” includes all non-public information and ideas, in any
form whatsoever, concerning either Party’s business, employees, agents, vendors,
suppliers, financial condition, operations, products, services or finances,
disclosed by either Party (either verbally or in a written form) to the other
Party. Each Party shall endeavor to designate, as such, any information or ideas
it communicates which it, in good faith, believes constitutes “Confidential
Information.” Such designation is for informational purposes only and the
designation or lack thereof, is not determinative of the non-public nature of
the information. Notwithstanding anything else written in this Agreement or the
failure to so designate in writing, the source code in all Software and all
Documentation shall be Confidential Information of WRT. The obligations of this
section shall survive the expiration of this Agreement and shall apply to each
Party and any directors, officers, employees, agents or advisors of each Party.
Notwithstanding the above, neither party shall have any liability to the other
with regard to any Confidential Information of the other which the receiving
Party can prove:

(i) was in the public domain at the time it was disclosed or has entered the
public domain through no fault of the receiving Party;

(ii) was known to the receiving Party, without restriction, at the time of
disclosure, as demonstrated by files in existence at the time of disclosure;

(iii) is disclosed by the receiving Party with the prior written approval of the
disclosing Party;

(iv) was independently developed by the receiving Party without any use of the
Confidential Information, as demonstrated by files created at the time of such
independent development;

 

16



--------------------------------------------------------------------------------

(v) becomes known to the receiving Party, without restriction, from a source
other than the disclosing party without breach of this Agreement by the
receiving Party and otherwise not in violation of the disclosing Party’s rights;

(vi) is disclosed generally to third parties by the disclosing Party without
restrictions similar to those contained in this Agreement; or

(vii) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body; provided, however, that the
receiving Party shall provide prompt notice thereof to the disclosing Party to
enable the disclosing Party to seek a protective order or otherwise prevent or
restrict such disclosure.

(a) Return of Confidential Information. Upon expiration or termination of this
Agreement, each Party shall return all Confidential Information received from
the other Party.

(b) Remedies. Any breach of the restrictions contained in this Section 11.9 is a
breach of this Agreement which may cause irreparable harm to the nonbreaching
Party. Any such breach shall entitle the nonbreaching Party to injunctive relief
in addition to all legal remedies.

(c) Confidentiality of Agreement. Each Party agrees that the Node License Fee
and the WRT Services Fee per installed Node shall be treated as Confidential
Information and shall not be disclosed to any third party, except as required by
law, regulation or legal process.

12.10 Solicitation of Employees. During the term of this Agreement and for a
period of two years thereafter, each Party agrees not to solicit or hire any
employee of the other Party, either directly or indirectly, for employment or
consulting, provided however that in the event of a breach of this Agreement by
WRT or the termination of this Agreement by reason of any cause in section 5.2,
Delphi shall not be bound to the restrictions in this section 12.10 .

12.11 Promotion and Disparagement. Each Party agrees that it will exercise
reasonable efforts to promote the business interests of the other Party. In so
doing, each Party agrees that it will not make any statement, convey any
information or engage in any conduct, verbal or otherwise, or cause or attempt
to cause any other person to make any statement, convey any information or
engage in any conduct, either verbal or otherwise, that disparages or damages,
or could disparage or damage, the reputation, goodwill or good standing of the
other Party and its subsidiaries and other affiliates, or of any of the
managers, members, officers, employees, partners or affiliates of any of the
foregoing.

12.12 Effective Date. The Effective Date of this Agreement shall be that date
upon which this Agreement is fully executed.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, WRT and Delphi each caused this Agreement to be executed by
their duly authorized representatives as of the date set forth in the first
paragraph.

 

Wireless Ronin Technologies, Inc.       Delphi Display Systems, Inc. By:  

/s/ Scott Koller

    By:  

/s/ Ken Neeld

Name:   Scott Koller     Name:   Ken Neeld Title:   President and Chief
Executive Officer     Title:   President and CEO Date:   April 11, 2013    
Date:   April 11, 2013

 

18



--------------------------------------------------------------------------------

Exhibit A

Delphi Pricing; Minimum Quantities

 

        Year     Total           1     2     3     4     5    

Nodes *

  7,500     300        1,500        3,000        4,800        7,500     

Delphi Annual Minimum Hosting Fees **

    $ 22,500      $ 112,500      $ 225,000      $ 360,000      $ 562,500      $
1,282,500   

Exclusivity/Software Preferred Pricing for 1 – 7,500 installed nodes (“One-Time
License Fee”)

  $750,000            

License fee for each Node starting at a cumulative 7,501 installed Nodes (“Node
License Fee”)

  $xx/Node            

“WRT Services Fee” per installed Node***

  $xx per Node per month            

Pricing provided in this Exhibit A represents the standard pricing that the
parties agree to utilize under the Agreement; provided, however, that under
certain circumstances, the parties may need to modify the pricing to meet
competitive circumstances. For instance, certain drive in restaurants may have
more than 25 nodes per location, or certain Drive Through concepts may require
rollout based volume pricing, and to be competitive with other vendors’ pricing,
the parties may agree to adjust their pricing to enable sales and retain a
competitive and commercially reasonable margin.

 

* Represents the minimum number of Nodes that Delphi agrees will be installed
pursuant to the Agreement by each applicable anniversary of the Effective Date
and the total number of Nodes to be installed by the fifth anniversary of the
Effective Date.

 

** Represents the annual total dollar amount that Delphi shall pay WRT for WRT
Services pursuant to the Agreement by each applicable anniversary of the
Agreement Effective Date.

 

***

Delphi shall pay WRT this amount per installed Node per month under the
Agreement, such amount due within thirty (30) days following the end of the
calendar month in which such Node is installed or in use pursuant to the
Agreement; provided, however, for clarity that all Nodes installed before the
15th calendar day of the month shall require payment of such amount and any
Nodes installed on the 16th calendar day of a month shall not require payment of
the applicable fee until the following month.

 

xx denotes confidential information which has been redacted in the publicly
filed version of this document pursuant to a request for confidential treatment
filed with the Securities and Exchange Commission. The redacted material has
been filed separately with the Commission.

 

19



--------------------------------------------------------------------------------

Exhibit B

EXAMPLE NETWORK OPERATIONS CENTER SERVICE LEVEL AGREEMENT

Effective Date:                     

This Network Operations Center Service Level Agreement (“NOC SLA”) by and
between Delphi Display Systems, Inc., a Delaware corporation with offices
located at 3160 Pullman St, Costa Mesa, CA 92626 (“Delphi”) and
                                              [complete full legal name of
Customer] (“Customer”), a company with offices located at
                                         [Fill in Customer address.]

Delphi, in association with its contracted third party service provider,
operates global Network Operations Center (“NOC”) operations. The NOC supports
Customers’ networks 24/7/365 in the USA and is managed by the NOC Support
department (“NOC Support”). NOC Support will respond to alerts, diagnose system
errors, and, where commercially reasonably possible, proactively identify and
address system issues before they negatively impact Customer’s digital signage
systems in NOC Support’s charge.

Through this NOC SLA, Customer enters into a contractual relationship with
Delphi to support Customer’s digital signage and marketing technology systems
using RoninCast® software that Delphi has sold and licensed to Customer. This
Agreement specifies terms and conditions pursuant to which Delphi will provide
appropriate service and support (defined below) to Customer by ensuring that
Customer’s RoninCast® software and NOC Services are maintained at a level of
functionality defined by this Agreement. Subject to the terms and conditions
stated below, Delphi will provide professional help desk support to Customer,
monitor System operation, and work to minimize disruption to System operation.
This Agreement will detail scope of support, expectations on resolution, any
remedies related to System issues and an overview of the relationship between
Customer and Delphi, including Customer’s responsibilities.

1. DEFINITIONS

“NOC Support” refers to those Delphi or third party personnel who provide
contact with Customer pursuant to this Agreement.

“Support Service Fee” shall mean the monthly fee paid by Customer for Customer
System Support Services.

“Customer System” means all of those Customer locations licensed to use
RoninCast® software in a digital menu or promotional board system deployed and
operated by within that group of locations owned or controlled by Customer,
including franchisee locations.

“Support Services” shall mean any System maintenance, telephone support, website
support, and email support provided for the Customer System in accordance with
this Agreement.

“Software” means RoninCast® software licensed to the Customer.

“Service Interruption.” A “Service Interruption” occurs when either a Software
issue occurs during normal operating hours for each Customer System location
that results in (i) one or more of the “display devices” within Customer System
is not displaying expected content, or (ii) a disruption that results in content
updates issues with the effect that new content can’t be transmitted to one or
more display devices, or (iii) a hardware failure occurs disrupting either
System communication or a display device. Different priority levels will be
assigned to Service Interruptions based on a combination of the severity and
pervasiveness of the issue. A Service Interruption shall be deemed to have
occurred upon the earlier of the time when:

(a) Delphi discovers the Service Interruption, or

(b) Customer notifies Delphi of the Service Interruption according to the
requirements of this Agreement.

 

20



--------------------------------------------------------------------------------

“System” means Customer’s digital signage system, including all hardware and
software operating that system, including, but not limited to the Software, that
Delphi has sold or licensed to Customer. By way of example, and not by way of
limitation, software excluded from Support Services would include third-party
operating system or other third party software on computers composing part of a
System. This Agreement may refer to an individual System at a particular
installation site representing one Customer store. When referred to generally,
the System is composed of all of the individual site Systems and the software
located at or operated by Delphi to support and maintain the System.

“Updates” shall mean any release for revisions, modifications, upgrades, updates
and changes to the RoninCast® and third party software and documentation that
are made commercially available. Delphi shall exert commercially reasonable
efforts to ensure that any such Updates have been tested for function compatible
with Customer System digital signage deployed so as to minimize the chance of
errors, loss of data and interruption of service.

Call Priorities:

Priority 1

Priority 1 is the highest priority level. It indicates that Customer’s digital
signage System is completely unusable. A Priority 1 ticket has one or more of
the following characteristics:

 

  •  

High Customer impact or visibility, such as grossly incorrect content affecting
Customer’s ability to conduct business, no content at all (black screen), etc.

 

  •  

Example 1: a digital signage display device is black and showing no content
during business hours.

 

  •  

Example 2: all prices on a display are $0.00.

 

  •  

Any issue without a workaround that prevents the operator of a Customer System
from executing necessary actions.

 

  •  

Example 1: a Customer System operator is unable to update a digital sign due to
an error in the web portal or content management system.

 

  •  

Hardware failure causing any of the above. If the hardware failure is mitigated
by redundancy or a spare system, and there is no perceptible difference to the
Customer, the ticket is considered to be Priority 3.

 

  •  

Example 1: a display no longer powers on, and the Customer System does not have
a redundant display configuration.

 

  •  

Example 2: a player crashes at random times, and the Customer System does not
have a redundant player configuration.

Priority 2

Priority 2 is the second-highest priority level. It indicates that the Customer
System is experiencing problems that affect the Customer System location’s
ability to conduct business, but for which a temporary workaround is
implemented. A Priority 2 ticket has one or more of the following
characteristics:

 

  •  

High Customer impact or visibility, such as grossly incorrect content affecting
the Customer’s ability to conduct business, no content at all (black screen),
etc., but for which a workaround is rendering the problem invisible from the
Customer System location and the site consumer’s perspective.

 

  •  

Example 1: a schedule does not change at the appropriate time, and must be
changed by Delphi manually at specific times.

 

  •  

Example 2: a system has a memory leak and must be forced to reboot or restart
applications on an ongoing basis.

 

21



--------------------------------------------------------------------------------

Priority 3

Priority 3 is the third-highest priority level. It indicates that, while there
is a problem with the Customer System, it does not affect the Customer’s ability
to conduct business. This priority level includes problems found through routine
checks or automatic monitoring that do not fall into one of the higher priority
levels. A Priority 3 ticket has one or more of the following characteristics:

 

  •  

Known, low-impact site issues.

 

  •  

Example 1: a Customer System is experiencing a planned power or network outage.

 

  •  

Example 2: a loss of network connectivity to a Customer System device is found
through routine checks.

 

  •  

Example 3: content appears out-of-date, but has not been reported as such by the
Customer System operator.

 

  •  

Hardware-related issues that cause no immediate impact to the Customer System,
such as in cases where redundancy or a spare component is implemented.

 

  •  

Example 1: a display has been physically damaged, but the Customer System has a
working redundant display configuration that is covering for the loss of the
damaged display.

 

  •  

Example 2: a player no longer powers on, but the Customer System has a working
redundant player configuration that is covering for the loss of the failed
player.

Priority 4

Priority 4 is the lowest priority level. It indicates that there is a low-impact
project, content change, information request, feature request, or an
installation, de-installation, or reinstallation. Priority 4 indicates that
there is no impact to the Customer System, and that the ticket does not document
a problem. Examples of Priority 4 tickets are:

 

  •  

Customer questions about hardware, software, configuration, etc.

 

  •  

Example 1: The Customer inquires regarding the minimum hardware specifications
for RoninCast® software.

 

  •  

Example 2: The Customer asks if a function is possible in RoninCast® software.

 

  •  

Assisting with installation, configuration, and training.

 

  •  

Example 1: A new site is being installed, and an installation technician has
called into NOC Support.

 

  •  

Example 2: The Customer is asking for assistance in creating a new template.

 

  •  

Content and/or scheduling changes and/or adjustments.

 

  •  

Example 1: A minor content change on a display is requested.

 

  •  

Example 2: The Customer requests an additional stock ticker be placed on a
digital sign.

 

  •  

All other issues and requests that have no impact for the Customer.

2. AGREEMENT TERM

Term and Extensions. The term of this Agreement shall commence on the Effective
Date stated above and shall continue thereafter for a term of two years. This
Agreement shall automatically renew for subsequent one year periods unless and
until either party provides the other party with not less than sixty (60) days’
notice of its intention to terminate; provided, however, that Customer may not
terminate this Agreement for convenience at any time prior to two (2) years
following the last date of acceptance of a Customer System at any location.

 

22



--------------------------------------------------------------------------------

3. CUSTOMER RESPONSIBILITIES

Access. Customer agrees to use reasonable commercial efforts to provide Delphi
with reasonable access to all necessary personnel to answer any questions about
any problems reported by Customer or detected by Delphi regarding the System or
Software. If Customer or the applicable Customer location owner or manager
prevents reasonable access to fix a problem at such location, Customer shall
reimburse Delphi for, or pay directly as determined by Delphi, any costs
incurred in dispatching such technician to that site for both the original visit
and for any follow up visits necessitated by the failure to provide access to
the Customer Location.

Updates. Delphi reserves the right to update the System when each Customer
System site is closed (outside normal business hours) as necessary to ensure
proper System function with a documented change control ticket to be
communicated to Customer staff; provided, however, that Delphi and the
individual Customer location will cooperate to minimize the impact of any such
updates on the operation of the digital signage System at that location. Delphi
will provide prior notice of any such required maintenance. Customer agrees to
provide its reasonable cooperation, including both reasonable physical and
electronic access to the System as Delphi deems necessary to effectuate any such
updates or other services required to ensure proper System function.

Connectivity. The Customer network, including broadband network and voice /
phone connectivity into each Customer location is a critical component for the
successful resolution of issues with the System. Network, broadband or voice
connectivity losses outside of Delphi’s reasonable control may result in an
hour-for-hour delay in the resolution / restore time commitments. Customer and
Customer site locations in the Customer System assume responsibility for
maintaining the broadband network and voice/phone connectivity.

If a connectivity interruption between the Customer location/Customer System and
Delphi hosting and support facilities (NOC) is identified as being caused by
Customer’s network, Customer, the applicable Customer location owner or manager,
modifications to the network equipment or setup in the Customer location, then
Customer is responsible to resolve the issue. If Delphi is requested to
troubleshoot and resolve issues caused by Customer’s network, Customer will
reimburse Delphi for any costs incurred to include but not limited to Delphi NOC
Support time and dispatching a technician to the Customer location on a time and
materials basis at the then-current Delphi time and materials rates generally
charged by Delphi to its other customers.

Assistance. Customer will cooperate with NOC Support to complete basic
troubleshooting protocols. For example, NOC Support may ask the Customer contact
whether the affected hardware is plugged in, whether that hardware is turned on,
and whether network and infrastructure provided by the Customer allow proper
access to NOC Support. If Customer requests Delphi to dispatch a technician to
complete troubleshooting, Customer will reimburse Delphi for the cost of the
onsite technician.

Investigation; Follow Up. Delphi will promptly investigate the facts and
circumstances of the problem causing a Service Interruption and provide an
explanation or a reasonable workaround solution as is appropriate for the
circumstances.

Primary Contacts. Customer shall appoint two individuals within Customer’s
organization specified in NOC SLA Table 2, Authorized Contacts, below to serve
as primary contacts between Customer and Delphi and to receive support from NOC
Support. To the extent reasonably possible, Customer shall initiate NOC Support
inquiries through these contacts. Customer may change these primary contacts
from time-to-time upon written notice to Delphi. Delphi shall not be responsible
for its failure to promptly address a NOC Support issue if Delphi is delayed in
reaching one of Customer’s designated primary contacts or contact information
for such Authorized Contacts has changed without Delphi having received written
notice of that change.

 

23



--------------------------------------------------------------------------------

4. SUPPORT

In Scope Items

 

  •  

Subject to the terms and conditions of this NOC SLA, Delphi will provide support
to the following:

 

  •  

RoninCast® software;

 

  •  

Third party software used on the Customer System as specified by Delphi;
provided, however, that to the extent that third party software is used on the
Customer System for purposes unrelated to digital signage, Delphi shall be
relieved of responsibility for supporting such software; and

 

  •  

Hardware purchased or loaned from Delphi.

 

  •  

Subject to the other terms and conditions of this Agreement, Delphi’s
commercially reasonable efforts to ensure full operation of each Customer System
during Customer locations’ normal business hours for each location (excluding
Customer networking issues). “Full operation” of the Customer System means that
all content is displayed. Monitoring of all Customer System content will be
maintained during normal business hours for each site.

 

  •  

Troubleshooting and/or resolution of any issues that interrupt full operation of
the menu boards; provided, however, that Delphi will not be responsible for
issues outside its reasonable control, such as interruption of AC power,
internet service outage or other such causes. Each Customer location is
responsible for maintaining AC power, broadband network and voice/phone
connectivity.

 

  •  

Any software updates that Delphi deems necessary to meet the functional needs of
Customer as defined within this Agreement, including OS and third party patches
to be installed as soon as commercially reasonable consistent with minimizing
disruption of Customer System operation in support of Customer’s business.

 

  •  

First Level NOC Hardware support. (See “Assistance” above.)

 

  •  

Delphi will provide and maintain a functional interface for Customer System
delivery of (valid) content and schedules subject to the following conditions:

 

  •  

Customer must report issues with the interface promptly to ensure time to
implement a workaround or resolution will not affect normal operations.

 

  •  

Customer or Customer’s content provider assumes responsibility for testing all
content within a compliant Delphi test system prior to distribution to the
production environment Customer System.

 

  •  

Delphi and Customer shall facilitate normal Customer System maintenance for all
components for the Software, scheduling such maintenance to ensure full
operation of the Customer System during normal operating hours for each Customer
location so far as is commercially reasonably possible.

 

  •  

Delphi shall facilitate scheduled content distribution; provided, however, that
Delphi shall assume responsibility for distribution of content from Customer’s
content provider if such content is provided to Delphi in an approved format and
if such content has been tested for proper function on a compliant Delphi test
system. Delphi must be provided with not less than three days’ advanced notice
for scheduled content changes.

 

  •  

Schedule creation, maintenance or distribution.

 

  •  

Content and schedule testing within a compliant Delphi test system prior to
distribution to the production environment System.

Out of Scope Items. Delphi assumes no responsibility for

 

  •  

Except as it relates to the items for which Delphi explicitly assumes
responsibility in writing, content aesthetics, operation and utility.

 

  •  

Any updates to the Software based on Customer’s changed functional requirements
not stated within this Agreement, another SOW, amendment or change order signed
substantially at the same time as or after this Agreement. Supplier and Delphi
will not unreasonably withhold or delay signature on any such SOW, amendment or
change order.

 

  •  

Except to the extent caused by items for which Delphi does assume
responsibility, troubleshooting of Customer network connectivity issues.

 

24



--------------------------------------------------------------------------------

  •  

Multi-lingual technical support unless otherwise specifically mutually agreed in
a writing signed by authorized representatives of each party; NOC Support is
English only speaking staff.

 

  •  

Third party software issues causing a System to not operate substantially as
specified and where such issues reasonably require assistance of the third party
software licensor as reasonably determined by Delphi. Any software or hardware
within a Customer System that was not installed or recommended for installation
by Delphi to facilitate operation of the applicable Customer System, Delphi
assumes no responsibility for resolving issues caused by such software or
hardware and Customer agrees to reimburse Delphi for any reasonable and
necessary costs incurred by Delphi in assisting Customer or the Customer
location owner or operator in resolving issues related to such software or
hardware.

 

  •  

System integration of Customer and Delphi NOC Support operations for third party
systems with which Delphi has not explicitly agreed to integrate in a writing
signed by authorized representatives of each party.

Telephone

 

  •  

Telephone Calls; Proper Number. Customer will place telephone calls seeking
Support Services to Delphi’s main NOC Support numbers, 952.564.3600 or
888-369-3629 (domestic 800 number). Customer agrees to use reasonable diligence
not to place calls for Support Services through any other Delphi phone number.
Telephone calls placed to other Delphi telephone numbers are not subject to the
terms and conditions of this Agreement and Delphi shall be relieved of
responsibility to provide Support Services on a schedule consistent with
properly placed calls, though Delphi shall exercise reasonable efforts to
respond to such calls and to resolve any issues raised in such calls according
to the procedures established for such calls properly placed once NOC Support
has received the information from the improperly placed call. Delphi shall not
be relieved of responsibility if one or more of the designated numbers are not
working properly for reasons within Delphi’s reasonable control.

 

  •  

Telephone Call Response. NOC Support will take all calls as promptly as
reasonably possible, and in any event within five minutes. If a NOC Support
representative is unavailable at the time a call is received, a Customer
callback request will be automatically generated and NOC Support will respond as
outlined in this Agreement, and in any event within 30 minutes. Except as
provided above, messages left on any other Delphi phone number will not be
covered under the response timetable or this Agreement.

5. NETWORK MONITORING

 

  •  

Monitoring Timeframe. NOC Support will monitor Customer’s System on a 24 by 7
basis to try to ensure that all Customer Systems are communicating and playing
content as scheduled without Service Interruption. NOC Support will proactively
and routinely check for any monitoring alert and will work to resolve the issue
based on the terms outlined in this Agreement. Delphi will contact Customer’s
designated contacts upon detection of an issue causing an extended Service
Interruption that will continue to occur during normal operating hours for the
affected site(s).

6. RESOLUTION AND TRACKING

 

  •  

Tracking. Delphi shall track all Customer support requests and issues detected
by Delphi’s monitoring activities on Customer’s System that Delphi determines
require Support Services through a trouble ticket system. Delphi may change that
trouble ticket system from time-to-time in Delphi’s discretion; provided,
however, that Delphi shall exercise reasonable efforts to keep any such change
from materially negatively impacting Support Services provided to Customer.
Appropriate status responses and updates will be provided to Customer via web,
email, or phone as described above.

 

  •  

Response. Delphi NOC Support will respond to Customer within thirty minutes
after Delphi has received notice of a service interruption via network
monitoring alerts or telephone call, or one business day if notified via email;
provided, however, that such notice must be provided properly as specified
above.

 

25



--------------------------------------------------------------------------------

  •  

Diagnosis and Resolution. Each trouble ticket is categorized by a priority which
is calculated based upon the severity and pervasiveness of the issue. Each
priority level has corresponding resolution and timeline guidelines (See Table
1—Issue Priority Calculation below).

 

  •  

Resolution Timelines. Time to content restoration on screen whether by
workaround or final fix for RoninCast® software problems will be 60 minutes or
less from the time of initial contact with site to facilitate
troubleshooting. This requires redundancy to be installed at the location, and
if redundancy is not in place, the resolution time depends on the hardware
warranty options purchased such as advanced replacement and shipment methods.

 

  •  

Performance Decrease. Subject to other terms and conditions of this Agreement,
Delphi warrants that the Customer System will operate normally without Service
Interruption each month during normal business hours and 30 minutes before and
after such business hours for each of the Customer System locations. During
normal business hours, the System will be up and running 99.9% (0.1 percent down
time equals 8 hours, 46 minutes per year) of the time, other than due to
prescheduled maintenance outages. This “uptime” percentage shall be measured
across the entire Customer System and shall not apply to any single Customer
System Customer location’s System. Delphi is not responsible for System
Interruptions based on Customer issues not reasonably within Delphi’s control
including, but not limited to:

(a) Failures of portions of the System such as networks, equipment, or circuits
not provided, sold or licensed by Delphi. For example, failure of electrical
power, internet access, satellite signal or other Service Interruption necessary
for normal system operation without Service Interruptions beyond Delphi’s
reasonable control.

(b) Maintenance and service schedules requiring shutting down Customer’s System
or portions of that System.

 

  •  

Hardware Uptime. At any time during NOC Support’s performance of Support
Services under this Agreement, if System hardware causes an issue that Delphi
cannot repair from the NOC, NOC Support will promptly dispatch appropriate field
service support resources to resolve the issue onsite. The parties agree that
except to the extent specifically agreed otherwise in writing, Delphi does not
manufacture hardware or offer a warranty on such hardware independent of that
received from the hardware manufacturer, nor can Delphi warrant the performance
of hardware manufacturers’ service providers engaged to provide service to
Systems within the Customer System, however, Delphi agrees to provide the
services for such hardware as set forth in any written agreement signed by
authorized representatives of both parties.

 

  •  

Progress Updates. Delphi will keep Customer informed through the Authorized
Contacts to the extent reasonably practical regarding progress until each issue
is resolved.

 

  •  

Exceptions. Delphi’s obligation to provide Support Services and to satisfy
diagnosis and resolution requirements stated here is subject to the following:
Delphi will not be responsible for any Service Interruptions to the extent
arising from or relating to:

 

  a) any performance decrease caused by events or circumstances beyond Delphi’s
control, including without limitation earthquakes, fires, floods, riots, wars,
labor disputes (other than Delphi’s labor disputes), government regulation or
intervention or changes in laws or government requirements is not included in
the calculation of remedies and shall not count towards any credits to be given
under this Agreement;

 

  b) network connection failures caused by Customer issues and/or employees’
errors, hardware, software, or equipment failure (including but not limited loss
of Internet connections, non-working applications, firewall reconfigurations, or
password changes) or scheduled downtime are excluded;

 

26



--------------------------------------------------------------------------------

  c) negligence, error, omission or willful misconduct of Customer its employees
or agents;

 

  d) atmospheric conditions or failure of the electrical power source needed to
operate any System (except to the extent such failure could have been prevented
by surge suppressor devices);

 

  e) mutually agreed pre-scheduled maintenance or installation periods
necessitating taking a System off line, by the Customer location, by the
hardware vendor or service company or by Delphi;

 

  f) alterations of or additions to the Software performed by parties other than
Delphi or parties not approved by Delphi;

 

  g) use of the Software on any operating system or computing device other than
the operating system or computing device for which such Software was designed
and on which it was licensed for use; or

 

  h) Service Interruptions caused by third party software not provided or
supported by Delphi.

 

  •  

Software; Exceptions. Delphi licenses the Software to Customer for use on the
System. Delphi also provides third party software to Customer subject to license
agreements between Customer and the owner of such third party software. By way
of example, but not by way of limitation, each System may use third party
operating system and anti-virus software licensed by the third party to the
owner of the System.

NOC SLA Table 1: Escalation Event, Time and Action Tables

Escalation Event, Time and Action

Priority 1 – Highly Visible

 

Event Time

 

Escalation Action

0

 

•   Incident report (trouble ticket) opened.

•   Initial priority and severity levels assigned.

•   Troubleshooting and resolution begin.

•   For hardware, contact appropriate hardware vendor for Level 2 Help Desk
support and/or dispatch.

1 hour

 

•   Content restoration on screen whether by workaround or final fix

•   If issue is not resolved, NOC Support will notify NOC Supervisor and
Technical Support Group (TSG) and update them on resolution status/actions.

2 Hours

 

•   If issue is not resolved, NOC Support will notify NOC Supervisor and
Technical Support Group (TSG) and update them on resolution status/actions.

•   Work around presented to Customer when applicable.

•   Update provided to Customer.

6 Hours

 

•   If issue is not resolved, NOC Manager will notify TSG management and update
them on resolution status/ actions.

•   Issue escalated to Software Development, if appropriate.

•   Updates provided to Customer.

24 hours

 

•   Requirement for resolution and restore.

•   If resolution not provided within time period, see section below entitled
“Credits.”

Hardware

 

•   Create electronic interface with appropriate hardware vendor for Level 2
Help Desk support and/or dispatch.

 

27



--------------------------------------------------------------------------------

Priority 2 – Moderate Visibility

 

Event Time

 

Escalation Action

0

 

•   Incident report (trouble ticket) opened.

•   Initial priority and severity levels assigned.

•   Troubleshooting and resolution begin.

•   For hardware, contact appropriate hardware vendor for Level 2 Help Desk
support and/or dispatch.

90 Minutes

 

•   Delphi response to initial issue.

6 Hours

 

•   If issue is not resolved, NOC Support will notify NOC Supervisor and
Technical Support Group (TSG) and update them on resolution status/actions.

•   Work around presented to Customer when applicable.

•   Updates provided to Customer.

12 Hours

 

•   If issue is not resolved, NOC Manager will notify TSG management and update
them on resolution status/ actions.

•   Issue escalated to Software Development, if appropriate.

•   Hourly updates provided to Customer.

36 hours

 

•   Requirement for resolution and restore.

•   If resolution not provided within time period, see section below entitled
“Credits.”

Hardware

 

•   Create electronic interface with appropriate hardware vendor for Level 2
Help Desk support and/or dispatch.

 

28



--------------------------------------------------------------------------------

Priority 3 – Low Visibility

 

Event Time

 

Escalation Action

0

 

•   Incident report opened.

•   Initial priority and severity levels assigned.

•   Troubleshooting and resolution begin.

•   For hardware, contact appropriate hardware vendor for Level 2 Help Desk
support and/or dispatch

6 Hours

 

•   Delphi response to initial issue. May include escalation to Customer for
resolution.

24 Hours

 

•   If issue is not resolved, NOC Support will notify the NOC Supervisor and the
Technical Services Group (TSG) and update them on resolution status / actions.

•   Updates provided to Customer

36 Hours

 

•   If issue is not resolved, the NOC Supervisor will notify TSG Management and
update them on resolution status / actions.

•   Issue escalated to Software Development, if appropriate.

•   Updates sent to Customer in 12 – 24 hour intervals.

5 Days

 

•   Requirement for resolution and restore.

•   If resolution not provided within time period, see section below entitled
“Credits.”

Hardware

 

•   Create electronic interface with appropriate hardware vendor for Level 2
Help Desk support or dispatch.

 

29



--------------------------------------------------------------------------------

NOC SLA Table 2: Authorized Contacts.

Primary Customer contacts for communications by and between Customer and Delphi
shall be:

 

Name

 

Telephone Number

 

Cell Phone Number

 

Email Address

[To be completed by Customer]    

Customer may, in its sole discretion, change the persons named above as primary
contacts with Delphi from time to time, provided, however, that Customer shall
notify Delphi of any such changes in writing and shall at all times maintain at
least two primary contacts.

7. DOCUMENTATION AND REPORTING.

Delphi shall provide the following documents to Customer at times as designated
below. Delphi may change the format and content of these documents from time to
time; provided, however, that Delphi shall not unreasonably diminish the
completeness or usefulness of content provided to Customer.

 

  a) NOC Support Monthly Issues Report. Delphi shall provide this report to
Customer within five business days after end of each calendar month during the
Term.

 

  b) Any custom reporting requirements need to be mutually agreed upon between
NOC Support and Customer to ensure proper documentation requirements and
timelines are properly met.

8. SERVICE WINDOW. Subject to the parties’ mutual agreement to the contrary,
Delphi shall perform routine maintenance and upgrades within the following
service window of Friday 23:00 Central Time – Saturday 05:00 Central Time unless
otherwise specifically mutually agreed in writing.

9. FEES. In the event that a Service Interruption is caused by Customer or
Customer location and Delphi is required to resolve, Customer will reimburse
Delphi, as set forth below, for the service. Fee will be issued in a billing
cycle following the month when the service was performed.

 

Measurable Event

  

Exclusions

  

Remedy

Incorrect content and/or pricing information displayed during normal business
hours introduced by Customer personnel or by third party vendors not approved by
Delphi necessitating an unscheduled/emergency content push to resolve.      

Fee equal to 10% of the current month’s Support fee for affected device(s) for
the first occurrence

Fee equal to 20% of the current month’s Support fee for affected device(s) for
subsequent occurrences.

Connectivity issue to a System caused by modifications not performed by Delphi
     

NOC time billed at $100/hour.

 

Onsite Technician billed at $125/hour.

Technician dispatched to perform troubleshooting       Onsite Technician billed
at $125/hour. Technician visit cancelled same day of visit or aborted when
onsite by Customer.       $125

 

30



--------------------------------------------------------------------------------

10. CREDITS. In the event that a Service Interruption requiring Support Services
is unresolved within the resolution timeframe as outlined in this Agreement,
Customer will receive a credit allowance, as set forth below, for the month of
service in which the Service Interruption was reported. Credit will be issued in
billing cycle following the month when Service Interruption was first reported.

NOC SLA Table 3: Service Interruption Remedies

 

Measurable Event

  

Exclusions

  

Remedy

Incorrect content and/or pricing information displayed during normal business
hours lasting more than one hour.    Excludes content and / or scheduling errors
introduced by Customer personnel or approved third party vendors.   

Refund equal to 10% of the current month’s Support fee for affected device(s)
for the first occurrence.

 

Refund equal to 20% of the current month’s Support fee for affected device(s)
for subsequent occurrences.

Disruption in display of content lasting more than one hour that occurs during
normal operating hours for each site.    Excluding hardware failures that Delphi
addresses according to the terms and conditions of this Agreement.   

Refund equal to 10% of the current month’s Support fee for affected device(s)
for the first occurrence.

 

Refund equal to 10% of the current month’s Support fee for affected device(s)
for subsequent occurrences.

Failure to provide either an acceptable workaround or resolution to a reported
system issue.      

Refund equal to 10% of the current month’s Support fee for affected device(s)
for the first occurrence.

 

Refund equal to 20% of the current month’s Support fee for affected device(s)
for subsequent occurrences.

 

** Note: Customer must appropriately report all occurrences to Delphi as defined
within the Support section of this document. All remedy related issues must be
reported within one business day of occurrence if they’re going to be considered
applicable for credit issuance.

Remedy. The credits payable in accordance with the terms and conditions of this
Agreement shall be the sole remedies that the Customer may have at law or in
equity for any Service interruptions or performance decreases of any kind or any
other Delphi breach of this Agreement.

Message Traffic. For the purposes of this Agreement, Customer shall not to use
mechanical or software devices to repeatedly transmit test messages, increase
message traffic or in any way attempt to manipulate the data used by Delphi to
calculate the credits herein.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Network
Operations Service Level Agreement as of the date first set forth above.

 

DELPHI DISPLAY SYSTEMS, INC.      

 

(“Delphi”)     (“Customer”) By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

32



--------------------------------------------------------------------------------

Exhibit C

End User License Agreement (“EULA”)

END USER LICENSE AGREEMENT

This End-User License Agreement (“EULA”) is a legal agreement for all software
products provided by Delphi Display Systems, Inc. which include computer
software and may include associated media, printed materials, and electronic
documentation (collectively the “Software Product”), between the entity entering
into this license agreement as the user, including employees and agents of the
user business entity (“you”) and Delphi Display Systems, Inc. (“Delphi”). By
installing, copying, or using the Software Product in any way, you agree to be
bound by the terms of this EULA. If you do not agree to the terms of this EULA,
you may not install or use the Software Product. You represent and warrant to
Delphi that you have the capacity and authority to enter into this Agreement on
your own behalf as well as on behalf of the owner of the computer the Software
Product is being installed upon. For purposes of this EULA, the “owner” of a
computer is the individual or entity that has legal title to the computer or
that has the possessory interest in the computer if it is leased or loaned by
the actual title owner.

Copyright. This Software Product is protected by copyright laws and
international copyright treaties, as well as other intellectual property laws
and treaties. All right, title and copyrights in and to the Software Product
(including but not limited to any images, photographs, animations, video, audio,
music, text, and “applets” incorporated into the Software Product) are owned by
Delphi, its licensors or suppliers.

Grant of License. The Software Product is licensed, not sold, to you. Subject to
the condition that you are in compliance with the terms of this EULA: (a) you
may install and use one copy of the Software Product, or any prior version for
the same operating system, on a single computer for use by a single simultaneous
operator; and (b) you may install a single copy of the Software Product,
strictly for your own business use, on one computer CPU owned by you. No other
use, copying or distribution of the Software Product is permitted. You may not
rent the Software Product, nor may you offer use of it to others through a
service bureau or application service provider. If you are installing this copy
of the Software Product as an upgrade, update, patch or enhancement of a prior
release of the same Software Product which was installed on the same computer,
your rights under the prior license agreement for the Software Product are
terminated, and all of your use of the Software Product (including its prior
versions) are solely under the terms of this license agreement.

Limitations. Except to the extent such a restriction is unenforceable under
local law, you may not reverse engineer, decompile, or disassemble the Software
Product. You may not modify, amend, or create derivative works of the Software
Product.

Limitation of Liability. To the maximum extent permitted by applicable law, in
no event shall Delphi, its licensors or suppliers be liable for any special,
incidental, indirect, or consequential damages whatsoever (including, without
limitation, damages for loss of business profits, business interruption, loss of
business information, or any other pecuniary loss) arising out of the use of or
inability to use the Software Product, even if Delphi has been advised of the
possibility of such damages. In any case, the amount of Delphi’s entire
liability under any provision of this EULA shall be limited to the greater of
the amount actually paid by you for the Software Product or US$10.00.

 

33



--------------------------------------------------------------------------------

General. No terms of any purchase order, acceptance, purported amendment, or any
document or communication other than an agreement expressly agreed upon in
writing by a duly authorized officer of Delphi specifically citing this EULA
shall replace, modify, amend or override this EULA. If any provision of this
EULA is held to be unenforceable for any reason, such provision shall be
reformed only to the extent necessary to make it enforceable, and such decision
shall not affect the enforceability of such provision under other circumstances,
or of the remaining provisions hereof under all circumstances. No waiver by
Delphi of any breach of any term or provision of this EULA shall be construed to
be a waiver of any preceding or succeeding breach of the same or any other term
or provision hereof. Delphi’s various rights and remedies hereunder shall be
construed to be cumulative and no one of them is exclusive of any other or of
any right or remedy allowed by law or in equity. This EULA shall be governed by
and construed in accordance with the laws of the State of California, USA
(without regard to its choice of law principles), except to the extent the local
law of your local jurisdiction requires use of your local jurisdiction’s law,
and shall benefit Delphi, its subsidiaries, successors and assigns. Any claim or
dispute between you and Delphi or against any subsidiary, agent, employee,
successor or assignee of Delphi, whether related to this Agreement or otherwise,
and any claim or dispute related to this Agreement or the relationship or duties
contemplated under this Agreement, including the validity of this arbitration
clause, shall be resolved by binding arbitration by the National Arbitration
Forum to be held in Orange County, California under its Code of Procedure then
in effect. Any award of the arbitrator(s) may be entered as a judgment in any
court of competent jurisdiction. Except as may be required by law, neither a
party nor an arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of both parties.
Information concerning such arbitration may be obtained, and claims may be
filed, at any office of the National Arbitration Forum. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this EULA. Should you have any questions concerning this EULA, or if you desire
to contact Delphi for any reason, please contact: Delphi Display Systems, Inc.,
3160 Pullman Street, Costa Mesa, CA 92626 USA/Telephone: 714.825.3400/Facsimile:
714.825.3401/E-mail: info@delphidisplay.com.

 

34



--------------------------------------------------------------------------------

Exhibit D

WRT Trademarks and Copyrights

Such trademarks and copyrights include, but are not limited to, those listed
below and any others that may subsequently be used or registered by WRT:

Wireless Ronin®

RoninCast®

Communicating at LifeSpeed®

Pixels Beat Paper™

 

LOGO [g517751pic-1.jpg]

WRT Copyrights. WRT reserves all copyrights in and to the Software and any
software design, architecture, training, implementation, support and other
relevant technical information relating to the Software. Documentation includes
source code, which also is subject to trade secret protection and is considered
WRT Confidential Information for purposes of the Agreement.

Delphi Trademarks and Copyrights

Such trademarks and copyrights include, but are not limited to, those listed
below and any others that may subsequently be used or registered by Delphi:

Delphi Display Systems, Inc.®

Insight Track™

Insight Verify™

Insight Inform™

Insight Engage™

 

LOGO [g517751pic-2.jpg]

 

35